51 F.3d 268
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie L. SIMMONS, Sr., Plaintiff--Appellant,v.John DOE, Virginia State Department of Health;  Larry D.Huffman;  James E. Briggs;  David K. Smith;  John Doe,Institutional Health and Safety Inspector;  T. Bert,Institutional Health and Safety Inspector, Defendants--Appellees.
No. 94-7340.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 4, 1995.

Ronnie L. Simmons, Sr., Appellant Pro Se.
Mark Ralph Davis, Richmond, VA
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for a preliminary injunction ordering Defendants to shut down the prison ventilation systems.*  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  See Direx Israel, Ltd. v. Break through Medical Corp. 952 F.2d 802, 812-13 (4th Cir.1991).  Accordingly, we affirm on the reasoning of the district court.  Simmons v. Doe, No. CA-94-590 (W.D.Va. Oct. 17, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that Appellant appeals from the court's denial of a temporary restraining order, that order is not appealable.  See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976)